Judgment, Supreme Court, New York County (Carmen Ciparick, J.), entered November 18, 1987, which judgment was based upon a decision rendered by the late Justice Amos Bowman, filed January 8, 1987, and which judgment, inter alia, granted to plaintiff rescission of a lease agreement on the grounds of fraud, unanimously modified, on the law and the facts, to strike the award of $4,000 with interest for plaintiff’s alleged expenditures in making the premises suitable for professional occupancy, and otherwise affirmed without costs. There was no adequate proof of the reasonable value of the work performed.
We have reviewed the other contentions of the parties and find them to be without merit. Concur — Sandler, J. P., Kassal, Ellerin, Wallach and Smith, JJ.